TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 27, 2013



                                      NO. 03-12-00486-CV


                                   Chioma Okoro, Appellant

                                                 v.

            Jose Ernesto Polendo Cardenas and Rosewood Lofts LLC, Appellees




           APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
                   AFFIRMED -- OPINION BY JUSTICE FIELD




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

order: IT IS THEREFORE considered, adjudged and ordered that the order of the trial court is

in all things affirmed. It FURTHER appearing to the Court that the appellant has filed an

affidavit of inability to pay costs, it is FURTHER ordered no costs of appeal be assessed against

appellant; and that this decision be certified below for observance.